Citation Nr: 1036650	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for major depression. 

2.  Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran, who is the Appellant, served on active duty from May 
1974 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in July 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2007, the Veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in the 
Veteran's file.  In January 2010, the Veteran failed to appear 
for a hearing before the Board, which was scheduled at his 
request. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The service records show that in February 1975 the Veteran's 
religious convictions prohibited him from serving in the Army and 
he requested separation from service on the grounds of being a 
conscientious objector.  Although he was found to have no 
psychiatric disease on mental status examination in May 1975 in 
connection with his request for separation, the service records 
show that the death of the Veteran's brother in October 1974 in a 
vehicle accident, was a precipitating event. 

After service, the Veteran has several psychiatric diagnoses to 
include major depressive disorder and posttraumatic stress 
disorder.  As there is insufficient evidence to determine whether 
the Veteran has a psychiatric disorder that is related to 
service, a VA examination and VA medical opinion is needed to 
decide the claims. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric 
examination to determine whether it is 
more likely than not (probability greater 
than 50 percent), at least as likely as 
not (probability of 50 percent), less 
likely than not (probability less than 50 
percent), or an opinion is not possible 
without resort to speculation that any 
current psychiatric disorder, major 
depression or posttraumatic stress 
disorder, is related to the Veteran's 
service, namely, his declaration of 
conscientious objector status, 
precipitated by the contemporaneous death 
of his brother in a civilian vehicle 
accident.

In formulating an opinion, the VA 
examiner is asked to consider these 
significant facts:  

In service, no psychiatric 
disorder was found on 
psychiatric evaluation in 
conjunction with the Veteran's 
request for status as a 
conscientious objector;  

After service, VA records show 
that in November 1984 the 
Veteran was hospitalized for 
depression due to despondency 
over his job and family 
situation; in August 1989, he 
was hospitalized for a "life 
long" history of depression.  
In January 2006, the diagnoses 
were major depression and 
posttraumatic stress disorder 
associated with childhood 
abuse. 




If however after a review of the 
record, an opinion on an association 
between any current psychiatric 
disorder and service is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
such an association cannot be 
determined because there are multiple 
potential causes, when one cause, 
namely, the Veteran's in-service 
experience, is not more likely than 
any other to cause the Veteran's 
current psychiatric disorder and that 
an opinion is beyond what may be 
reasonably concluded based on the 
evidence of record and current 
medical knowledge.


The claims file should be made available 
to the examiner for review.

2.  After the requested development has 
been completed, adjudicate the claims of 
service connection for major depressive 
disorder and for posttraumatic stress 
disorder.  If any benefit sought remains 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


